DETAILED ACTION
Notice to Applicant
 
1.               The following is a FINAL office action upon examination of application number 17/003,427, filed on 08/26/2020. Claims 1-2, 4-5, 7-9, 11-12, 14-15, 17-18, and 20-26 are pending in this application, and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation

3.	Application 17/003,427, filed 08/26/2020 is a continuation of International Application No. PCT/CN2020/093934, filed June 2, 2020. See MPEP §201.07. In accordance with MPEP §609.02 A. 2, the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §609.02 A. 2, when filing a continuing application that claims benefit under 35 U.S.C. 120 to a parent application (other than an international application that designated the U.S.), it will not be necessary for the applicant to submit an information disclosure statement in the continuing application that lists the prior art cited by the examiner in the parent application unless the applicant desires the information to be printed on the patent issuing from the continuing application. When filing a continuing application that claims benefit under 35 U.S.C. 120 to an international application that designated the U.S. (see MPEP § 1895), it will be necessary for the applicant to submit an information disclosure statement complying with 37 CFR 1.97 and 1.98 in the continuing application listing the documents cited in the international search report and/or the international preliminary examination report of the international application if applicant wishes to ensure that the information is considered by the examiner in the continuing application. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents). Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Amendment

4.	In the response filed February 17, 2022, Applicant amended claims 1-2, 4-5, 7-9, 11-12, 14-15, 17-18, and 20, and canceled claims 3, 6, 10, 13, 16, and 19. New claims 21-26 were presented for examination. 

5.	Applicant's amendments to the claims are hereby acknowledged. The amendments are  sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112; accordingly these rejections have been withdrawn.

6.	Applicant's amendments to the claims are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

Response to Arguments

7.	Applicant's arguments filed February 17, 2022, have been fully considered.

8.	Applicant submits that “Under the first prong of the Step 2A inquiry of the Alice/Mayo test, the Office alleges that the previously claimed features recite “‘an abstract idea falling under the ‘Certain Methods of Organizing Human Activity’ abstract idea grouping by reciting limitations for scheduling an event between a plurality of participants via steps/activities setting forth concepts for managing personal behavior or relationships or interactions between people (including following rules or instructions).” Office Action at pg. 7. Applicant respectfully asserts that pending claim 1 does not recite the alleged abstract idea.” [Applicant’s Remarks, 02/17/2022, page 13]

With particular respect to the §101 rejection of claim 1, Applicant argues with respect to Step 2A, Prong One of the eligibility inquiry that “pending claim 1 does not recite the alleged abstract idea.” In the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 01/07/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57), the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claim 1 has been found to recite an abstract idea that falls into the “Certain methods of organizing human activity” by reciting steps for managing personal behavior or interactions or following rules or instructions for sending a recommendation for a time to schedule the event. Consistent with the disclosure in the Specification, claim 1 recites: receiving a request to schedule an event, wherein the request comprises information indicating a first plurality of participants for the event; identifying, by parsing the request comprising the information indicating the first plurality of participants, a plurality of user accounts; retrieving, based on a plurality of user accounts associated with the first plurality of participants, a plurality of credentials associated with the plurality of user accounts; sending information indicating the request and the plurality of credentials; receiving, in exchange for the plurality of credentials: participant preference information corresponding to the plurality of user accounts, and scheduling information corresponding to the plurality of user accounts; generating, based on the participant preference information and the scheduling information, a recommendation for a time to schedule the event; and sending instructions to cause output of information indicating the recommendation. These limitations, under a broad, but reasonable interpretation, recite a method for providing a recommendation to a user of a time to schedule an event between a plurality of participants. The claim limitations are reasonably understood as setting forth activities related to managing personal behavior or interactions (e.g., following rules or instructions). This is further evidenced in paragraph 0005 of Applicant’s Specification, which indicates that “A computing device may assist a user that is trying to schedule an event by generating recommendations for one or more aspects of the event. Participant’s schedule information, event preferences, and/or other information may be used to determine a recommendation for an event. A recommendation may include a time that meets the availability and/or preferences of the participants. A recommendation may indicate one or more participants that should be invited to the event and/or one or more participants that should not be invited to the event.” Therefore, the claim limitations are reasonably understood as setting forth activities of managing personal behavior or interactions (e.g., following rules or instructions). Clearly, organizing human activities is applicable to the process of assisting a user to schedule an event. Therefore, Applicant’s arguments under Step 2A Prong 1 are not persuasive because the claims have been shown to set forth or describe activities falling under the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG. The Office maintains that the claims recite an abstract idea. For the reasons detailed above, this argument is found unpersuasive.
Furthermore, while the Applicant submits that “in the cited step of claim 1, a server does not “manage personal behavior and relationships or interactions between people” by “receiving…a request”. One skilled in the art would understand that a server receiving a request (e.g., from a client device, such as “a user device”) of the claims may respond to a request by providing a service,” the Examiner points out that the server was not identified as being part of the abstract idea identified in the rejection. The details of the server were more explicitly addressed in Step 2A – Prong 2 and Step 2B of the Subject Matter Eligibility test.

9.	Applicant submits that “Similar to claim 1 of Example 42 of the 2019 Examples, Applicant submits that the features in the Applicant’s claims, even if the Office alleges some of the features to manage or organize human activity, clearly integrates the claims into a “practical application” as a whole.” [Applicant’s Remarks, 02/17/2022, page 15]

In response to the Applicant’s arguments that “Similar to claim 1 of Example 42 of the 2019 Examples, Applicant submits that the features in the Applicant’s claims, even if the Office alleges some of the features to manage or organize human activity, clearly integrates the claims into a “practical application” as a whole,” the Examiner respectfully disagrees. With respect to Applicant's comparison to Example 42, Examiner points out that the claims in Example 42 involved a method for transmission of notifications when medical records are updated. As stated in Example 42, the claim is integrated into a practical application. Specifically, the claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. The claims at issue are far different from the claims in Example 42. The claims of the present case involve a method for generating and sending a recommendation for a time to schedule an event. The additional elements of the instant application do not recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Therefore, contrary to Applicant’s assertions, amended claim 1 as a whole does not integrate the abstract idea into a practical application. Accordingly, this argument is found unpersuasive.

10.	Applicant submits that “Even if the amended independent claim 1 is treated as not integrating any alleged abstract idea into a practical application, the additional features recited in claim 1 amount to “significantly more” than the alleged abstract idea, and therefore claim 1 is eligible.” [Applicant’s Remarks, 02/17/2022, page 16]

The Examiner respectfully disagrees. Applicant argues under Step 2B of the eligibility inquiry that “the additional features recited in claim 1 amount to “significantly more” than the alleged abstract idea.” In response, the Examiner finds this argument unpersuasive because Applicant’s claims have not been shown to modify, reconfigure, manipulate, or transform the computing system, software, or any technical elements in any discernible manner, much less yield an improvement thereto. There is simply no showing that implementing any of the claim steps, individually or in combination, amounts to an technological improvement. Applicant's Specification describes a general-purpose computing device used to implement the claimed invention: (See, e.g., Specification at paragraph 0038). Applying the abstract idea using these generic computing elements, without providing some improvement to the computer or another technology, is not sufficient to amount to significantly more. Accordingly, the additional elements tying the abstract idea to a computer based operating environment are not sufficient to amount to significantly more. See Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). As explained above, the claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. Applicant has provided no showing that implementing the claim steps amounts to an improvement to the computer or to any other technology.
Furthermore, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no server, user device, storage, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply information indicating information relating to the offer amount, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of generating, based on the participant preference information and the scheduling information, a recommendation for a time to schedule the event, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
For the reasons above along with the reason provided in the updated §101 rejection below, the amendments and supporting arguments are not sufficient to overcome the §101 rejection.

11.	Applicant submits that “Just like the additional elements in Diamond and BASCOM, the claimed features in claim 1 amount to significantly more.” [Applicant’s Remarks, 02/17/2022, page 17]

The Examiner respectfully disagrees. Regarding the rejection under 35 U.S.C. § 101, Applicant makes general assertions that the claims in the instant application are statutory for similar reasons as presented in Diamond and in the BASCOM decision. Applicant has not provided any specific evidence to support these assertions. The Examiner do not find a similar fact pattern compared to what is found in the claims in the Core Wireless decision and in the BASCOM decision. Lastly, in response to Applicant’s citation to BASCOM, the Examiner points out that the Federal Circuit found that the claims in BASCOM included a “non-conventional and non-generic arrangement” of the additional elements, including installation of a filtering tool at a specific location, remote from end-users, with customizable filtering features specific to each end user. However, Applicant's claims have not been shown to encompass a “non-conventional and non-generic arrangement” of the additional elements. The additional elements of a server, a user device, a storage, and a plurality of resources have not been shown to be used or arranged in any unconventional manner or non-generic manner, and therefore the analogy to the CAFC’s eligibility rationale in the BASCOM decision is not persuasive.

12.	Applicant submits that “If the Office maintains the position that the combination of claimed features in the Applicant’s claims was well-understood, routine, or conventional, the Office is requested to provide any evidence that the combination of claimed features in the Applicant’s claims was well-understood, routine, or conventional activity widely prevalent or in common use in the relevant industry at the time of Applicant’s filing.” [Applicant’s Remarks, 02/17/2022, page 18]

Under Step 2B, Applicant submits that “If the Office maintains the position that the combination of claimed features in the Applicant’s claims was well-understood, routine, or conventional, the Office is requested to provide any evidence that the combination of claimed features in the Applicant’s claims was well-understood, routine, or conventional activity widely prevalent or in common use in the relevant industry at the time of Applicant’s filing.” In response, the Examiner emphasizes that unconventionality of the entire claimed invention, by itself, is insufficient to render a claim as eligible under §101.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).
The Federal Circuit’s recent BSG Tech LLC v. Buyseasons Inc. decision (Aug. 15, 2018) plainly addressed this very argument, emphasizing that: “The relevant inquiry is not whether the claimed invention as a whole is unconventional or non-routine.” Therefore, Applicant’s suggestion that the entire claimed invention must be shown to be well-understood, routine and conventional to support a contention of patent ineligibility is not persuasive.
For the reasons above along with the reasons set forth in the updated §101 rejection set forth below, Applicant’s amendments and arguments concerning the §101 rejection are not sufficient to overcome the rejection.

13.	Applicant submits that “Rodden and Johnson at least fail to disclose “identifying, by parsing the request comprising the information indicating the first plurality of participants, a plurality of user accounts; retrieving, by the server, based on the plurality of user accounts and from a storage for credentials for accessing a plurality of resources, a plurality of credentials associated with the plurality of user accounts; sending, to one or more resources of the plurality of resources, information indicating the request and the plurality of credentials; receiving, in exchange for the plurality of credentials and from the one or more resources: participant preference information ... Wherein the participant preference information indicates ... a type of event... and wherein the type of event indicates a second plurality of participants associated with one or more previous events of the type of event...” [Applicant’s Remarks, 02/17/2022, page 19]

In response to the Applicant’s argument that the cited references do not teach or suggest "identifying, by parsing the request comprising the information indicating the first plurality of participants, a plurality of user accounts; retrieving, by the server, based on the plurality of user accounts and from a storage for credentials for accessing a plurality of resources, a plurality of credentials associated with the plurality of user accounts; sending, to one or more resources of the plurality of resources, information indicating the request and the plurality of credentials; receiving, in exchange for the plurality of credentials and from the one or more resources: participant preference information ... Wherein the participant preference information indicates ... a type of event... and wherein the type of event indicates a second plurality of participants associated with one or more previous events of the type of event,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 02/17/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action, which incorporates a new reference to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.

14.	Applicant submits that “amended claim 1 recites "the type of event indicates a second plurality of participants associated with one or more previous events of the type of event", which is not equivalent to the optional invitee to an event of Johnson.” [Applicant’s Remarks, 02/17/2022, pages 19-20]

In response to the Applicant’s argument that Johnson does not teach “the type of event indicates a second plurality of participants associated with one or more previous events of the type of event,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 02/17/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action, which incorporates a new reference to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.

15.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 112

16.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

17.	Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

18.	New claim 22 recites “The method of claim 1, further comprising updating a subset of the participant preference information, corresponding to a user account of the plurality of user accounts, based on participant preference information corresponding to a different user account sharing one or more attributes with the user account.” While the Specification describes “The system 600 may record or update preferences of a participant based on the preferences the system 600 learns. The system 600 may update preferences of one user based on preferences the system 600 learns about a similar user (e.g., similar experience level, job title, etc.). The system 600 may use the preferences to generate event recommendations and/or participant recommendations” [paragraph 0104], the language indicating “based on participant preference information corresponding to a different user account sharing one or more attributes with the user account” is not described in the Specification. The Examiner has reviewed the Specification and finds that the Specification does not actually describe based on participant preference information corresponding to a different user account sharing one or more attributes with the user account.” The participant preference, as discussed in the cited excerpt, does not correspond to a different user account sharing one or more attributes with the user account. Instead, the original Specification only shows support for updating preferences of one user based on preferences the system learns about a similar user. Accordingly, the Specification fails to recite, describe, or otherwise provide descriptive support showing possession of the limitation of “based on participant preference information corresponding to a different user account sharing one or more attributes with the user account” as recited in claim 22. Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
35 U.S.C. 112(a) requires that the “specification shall contain a written description of the invention.” This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc.  The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."  Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the Applicants' disclosure fails to sufficiently disclose possession at the time of the invention. Thus, the disclosure in the specification and drawings fails to demonstrate that the applicant was in possession of the invention and/or had reduced the invention to practice and/or the invention was ready for patenting at the time of the filing of the instant application. Because the disclosure of the instant application fails adequately describe the structure and functionality described above, it fails to clearly convey the information that the applicant has invented the subject matter which is claimed. Accordingly, claim 22 is rejected under 112(a). Applicant is reminded this is a written description rejection, not an enablement rejection.

Claim Rejections - 35 USC § 101

19.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

20.	Claims 1-2, 4-5, 7-9, 11-12, 14-15, 17-18 and 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
21.	Claims 1-2, 4-5, 7-9, 11-12, 14-15, 17-18 and 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-2, 4-5, 7, 22-26), system (claims 8-9, 11-12, 14), and non-transitory machine-readable medium (claims 15, 17-18, 20-21) are directed to potentially eligible categories of subject matter (process, machine, and article of manufacture, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” group within  the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps for managing personal behavior or relationships or interactions between people. The claims recite an abstract idea falling under the “Certain Methods of Organizing Human Activity” abstract idea grouping  by reciting limitations for scheduling an event between a plurality of participants via steps/activities setting forth concepts for managing personal behavior or relationships or interactions between people (including following rules or instructions). With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
receiving, by a server and from a user device, a request to schedule an event, wherein the request comprises information indicating a first plurality of participants for the event (This step is organizing human activity by managing interactions between people, i.e., by receiving a request to schedule an event to schedule an event between a plurality of participants);
identifying, by parsing the request comprising the information indicating the first plurality of participants, a plurality of user accounts (The “identifying” step falls under “Certain methods of organizing human activity” because it involves identification of a plurality of user accounts associated with an event participant);
retrieving, by the server, based on a plurality of user accounts associated with the first plurality of participants and from a storage for credentials for accessing a plurality of resources, a plurality of credentials associated with the plurality of user accounts (This step is organizing human activity for similar reasons as provided for the identifying step above);
sending, to one or more resources of the plurality of resources, information indicating the request and the plurality of credentials (The “sending” step falls under “Certain methods of organizing human activity” because it involves sending information associated with event participants. Even if the “sending” step is interpreted as being conducted by a computer or network, this activity amounts to insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application.  See MPEP 2106.05(g). In addition, receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d));
receiving, in exchange for the plurality of credentials and from the one or more resources: participant preference information corresponding to the plurality of user accounts, wherein the participant preference information indicates, for each user account, a type of event and a preferred time for the type of event, and wherein the type of event indicates a second plurality of participants associated with one or more previous events of the type of event; and scheduling information corresponding to the plurality of user accounts, wherein the scheduling information indicates availability for each user account of the plurality of user accounts  (The “receiving” step falls under “Certain methods of organizing human activity” because it involves collection of participant preference information regarding a preferred time for an event for recommending for a time to schedule the event and collection of scheduling information corresponding to the plurality of participants for recommending for a time to schedule the event; and also amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); 
generating, based on the participant preference information and the scheduling information, a recommendation for a time to schedule the event (This step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by generating a recommendation for a time to schedule the event based on the participant preference information and the scheduling information); and 
sending, to the user device, instructions to cause output of information indicating the recommendation (The “sending” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions), and may also be considered insignificant extra-solution activity accomplished via transmitting data, which is not enough to amount to a practical application. See MPEP 2106.05(g). In addition, receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Considered together, these steps set forth an abstract idea of managing personal relationships/interactions between people via rules or instructions that simply identify recommended times to schedule an event between a plurality of participants. Claims 8 and 15 recite similar limitations as claim 1 and are therefore determined to recite the same abstract idea.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to: a server, a user device, a storage, and a plurality of resources (claim 1); two or more resources of the plurality of resources (claims 4, 11, and 17); a user device (claims 5, 7, 12, 14, 15, 18, and 20); one or more processors, a memory storing computer-readable instructions, a user device, a storage, and a plurality of resources (claim 8); the one or more processors (claim 21); and the server, and the one or more resources (claim 24). These elements have been considered, however they merely describe elements of one or more generic computers and/or instructions (software) to implement the abstract idea, similar to simply adding the words “apply it,” which merely serves to link the use of the judicial exception to a particular technological environment (computer-based operating environment).  MPEP 2106.05(f) and 2106.05(h). Even if the “sending” steps are evaluated as additional elements, these steps amount at most to insignificant extra-solution data transmitting activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g). Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to: a server, a user device, a storage, and a plurality of resources (claim 1); two or more resources of the plurality of resources (claims 4, 11, and 17); a user device (claims 5, 7, 12, 14, 15, 18, and 20); one or more processors, a memory storing computer-readable instructions, a user device, a storage, and a plurality of resources (claim 8); the one or more processors (claim 21); and the server, and the one or more resources (claim 24). These additional elements have been evaluated, but when considered individually and in combination, fail to add significantly more to the abstract idea because they amount to using generic computing elements to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (computer-based operating environment).Notably, Applicant’s Specification describes that generic computer devices that may be used to implement the invention, which cover virtually any computing device under the sun (See, e.g., Spec. at paragraph [0038]:  e.g., “Aspects described herein may also be operational with numerous other general purpose computing system environments or configurations. Examples of other computing systems, environments, and/or configurations that may be suitable for use with aspects described herein include, but are not limited to, personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network personal computers (PCs), minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.”). Therefore, the additional elements merely describe generic computing elements that serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). With respect to the “sending” steps, even if considered as additional elements, these steps at most amount to receiving/transmitting data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements amount to an improvement to the computer or to any technology.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not amount to significantly more than the abstract idea itself.
Dependent claims 2, 4-5, 7, 9, 11-12, 14, 17-18, and 20-26 recite the same abstract idea as the independent claims and have been found to either recite details that further narrow the abstract ideas set forth in the independent claims accompanied by, at most, additional elements in the form of a generic computer or software to tie the invention to a particular technological environment which, as noted above, is not sufficient to amount to a practical application or add significantly more to the claims.  Dependent claims  2, 4-5, 7, 9, 11-12, 14, 17-18, and 20-26 recite the same abstract idea as recited in the independent claims and when evaluated under Step 2A Prong One have been found to merely refine the abstract idea with details/steps that fall within same “Certain methods of organizing human activity” abstract idea groupings discussed above in the analysis of independent claims 1/8/15 along with, at most, other abstract ideas. For example, claims 2/9 recite “wherein the generating the recommendation comprises generating the recommendation by weighting, based on a level of necessity, for each user account of the plurality of user accounts, participant preference information of the plurality of user accounts,” which covers activity for managing personal behavior, relationships or interactions (e.g., following rules or instructions) since the “generating” and “weighting” are tied directly to the participant activities described in the independent claims, and may also be taken as a rule/instruction for a human to perform. Claims 5/12/18 recite a step for “determining, based on a time indicated by the request and the scheduling information, that the time corresponds to a non-preferred time of a first user account of the plurality of user accounts; and sending instructions to cause output of information indicating a recommendation to remove a participant associated with the first user account and one or more selection options associated with the recommendation, wherein the one or more selection options comprise one or more of: an option to accept the recommendation; an option to decline the recommendation; or an option to receive details of the recommendation,” which covers activity for managing personal behavior, relationships or interactions (e.g., following rules or instructions) since the “determining” and is tied directly to the participant activities described in the independent claims, and may also be taken as a rule/instruction for a human to perform; and may also be considered insignificant extra-solution activity accomplished via transmitting data, which is not enough to amount to a practical application. See MPEP 2106.05(g). Claims 21-26 recite “generate the recommendation by weighting, based on a level of necessity, for each user account of the plurality of user accounts, participant preference information of the plurality of user accounts”; “further comprising updating a subset of the participant preference information, corresponding to a user account of the plurality of user accounts, based on participant preference information corresponding to a different user account sharing one or more attributes with the user account”; “wherein the information indicating the recommendation comprises one or more of: a reason why the time is recommended; a recommendation to remove one or more participants from the first plurality of participants; a subset of the participant preference information not satisfied by the recommendation; or a subset of the scheduling information comprising unavailability of one or more of the first plurality of participants; “ “update one or more of the participant preference information or the scheduling information based on the information indicating the recommendation”; “based on the information indicating the recommendation, information indicating a change in one or more of the participant preference information or the scheduling information; and causing the one or more resources to update one or more of the participant preference information or the scheduling information based on the information indicating the change”; “receiving, based on a selection of an option associated with information indicating the recommendation, information indicating a change in one or more of the participant preference information or the scheduling information”. However, these steps have been found to merely refine the abstract idea with details/steps that fall within same “Certain methods of organizing human activity” abstract idea groupings discussed above in the analysis of independent claims 1/8/15.
Next, when the “machine learning model” recited in claims 7/14/20 is evaluated as an additional element, this feature is recited at a high level of generality and has not been shown to improve upon any technology or the system itself. Furthermore, the additional element(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Additionally, when the “machine learning model” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity. See, e.g., Balsiger et al., Pub. No.: US 2012/0054642 A1, noting in paragraph [0077] that “Machine learning is well known to those skilled in the art.” Accordingly, the use of a machine learning model does not add significantly more to the claims. 
The other dependent claims have been evaluated as well, but similar to claims 2, 5, 9, 12, and 18, these claims also recite details of the abstract ideas themselves accompanied by, at most, generic computer implementation, which is not enough to transform the claims into a practical application of the abstract idea or amount to significantly more than the abstract idea itself. See MPEP 2106.05(f),(h).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

25.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

26.	Claims 1-2, 5, 8-9, 12, 15-16, 18-19, 21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rodden et al., Pub. No.: US 2019/0334907 A1, [hereinafter Rodden], in view of Johnson et al., Pub. No.: US 2017/0300868 A1, [hereinafter Johnson], in further view of Norton et al., Pub. No.: US 2011/0184768 A1, [hereinafter Norton].

As per claim 1, Rodden teaches a method (paragraph 0095: “the disclosed subject matter may be implemented as a system, method, apparatus, or article of manufacture using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof to control a computer or processor based device to implement aspects detailed herein.”) comprising: 

receiving, by a server and from a user device, a request to schedule an event, wherein the request comprises information indicating a first plurality of participants for the event (paragraph 0248, discussing that where a first user is attempting to schedule a meeting with second, third and fourth other users and the first user identifies the other three users the system may automatically attempt to identify next times when all four attendees will be available as a baseline for filtering out a small set of time slots that best work for meetings [i.e., the request to schedule a meeting with second, third and fourth other users is considered to be the request indicating a first plurality of participants for the event]; paragraph 0282, discussing that the system presents user interfaces to a user designed to allow a user to schedule an activity...Information received from the user includes, for instance, an activity type, an anticipated duration, a time range in which the activity should be scheduled and completed, and some type of listing of required resources for the activity. Here the resource listing may include a simple list of other people to be invited to participate in the activity [i.e., the request indicates a first plurality of participants for the event]…Hereafter it will be assumed that the first user, Barb Blue, is inviting second through sixth users to the meeting; paragraph 0292 “the first system user Barb Blue (hereinafter "the scheduling user") that want to schedule a previously unscheduled activity accesses scheduling software via one of the system interfaces devices and enters activity specifying information including an anticipated activity duration, an activity title (e.g., "Meeting with Gordie Gray"), a list of other system users to be invited to participate in the activity and other required resources”; paragraph 0409, discussing that if a meeting scheduled to occur a next morning where six users are to attend the meeting is to be rescheduled, in addition to identifying a commonly available time slot for all six users for rescheduling, a system processor may take into account preferences, habits, tendencies and other factors related to each of the six invitees in order to assess optimal scheduling changes; paragraph 0595, discussing that in addition to specifying user roles and preparation requirements when scheduling a meeting, system users may specify other meeting parameters that affect scheduling options as well rescheduling hierarchy; paragraph 0308);

identifying, by parsing the request comprising the information indicating the first plurality of participants, a plurality of user accounts (paragraph 0037, discussing that the method comprises the steps of storing a first user's schedule of activities; paragraph 0045, discussing that the user schedule can, further, be stored, optionally with user preferences, and with information regarding user conditions under certain circumstances; paragraph 0050, discussing that the system or method can also show an anticipated departure time for each invitee based at least in part on user schedules [i.e., This shows that a plurality of user accounts are identified]; paragraph 0161, discussing that all personal user information is maintained by a system server or within a user's account; paragraph 0248, discussing that the software may query the user about meeting invitees when a meeting is to be set up and the system may then search for optimal times for a meeting based on the invitee list [i.e., first plurality of participants]. For instance, where a first user is attempting to schedule a meeting with second, third and fourth other users and the first user identifies the other three users, the system may automatically attempt to identify next times when all four attendees will be collocated in the same facility and available as a baseline for filtering out a small set of time slots that best work for meeting; paragraph 0553, discussing that it is contemplated that whenever a system user has a meeting scheduled with one or more other invitees, a system processor may check invitee schedules and determine if any of two or more invitees are available [i.e., This shows identifying, by parsing the request comprising the information indicating the first plurality of participants, a plurality of user accounts] for a short time prior to or after the schedules meeting); paragraphs 0103, 0466, 0575);

retrieving, by the server, based on a plurality of user accounts associated with the first plurality of participants and from a storage for credentials for accessing a plurality of resources, a plurality of credentials associated with the plurality of user accounts (paragraph 0115, discussing that the alias receiving processor compares the received alias to the stored aliases and again, when the received and stored aliases match, the system uses the user identity correlated with the stored matching alias as the user's identity; paragraph 0246, discussing that in addition to being used to enter raw data into the user database, interfaces 300 are usable to access scheduling software enabling a user to schedule meetings, activities and other events at specific times where the user schedule is stored in the user database or is otherwise accessible by at least a subset of the system algorithms; paragraph 0256, discussing that where another person is not a user of the system, a user may be able to grant the other person access to a website or other software program designed to obtain preferences and aspirations from the other person to be applied for the user [i.e., granting access to a website or other software program suggests  credentials for accessing a plurality of resources]; paragraph 0466, discussing that when a system processor has access to all of Barb's optimization factors, factor-condition correspondences and user schedules, it is contemplated that the processor may continually run different scenarios to identify ways to optimize user conditions... For instance, assume that Barb's meeting with Gordie Gray is more important than the meeting with Vivian Violet. In this case, if the relative importance of the two meetings is captured in the user's database (e.g., Gordie Gray is identified as more important than Vivian Violet because of working relationship with Barb Blue) and if each of Gordie Gray and Vivian Violet's schedules permit rescheduling on Wednesday morning, the processor may identify that meetings 1800 and 1802 could be swapped so that Barb's anticipated stress from traveling to the first work facility occurs at the beginning of Vivian Violet's meeting instead of at the beginning of the Gordie Gray meeting; paragraph 0632, discussing that other types of user preferences may be selectable or adjustable by each system user. For instance, a user may have privacy preferences related to which other system users have any access to user location, condition, circumstances and schedule information [i.e., This shows that a plurality of credentials associated with the plurality of user accounts are retrieved]. For example, Barb Blue may want her family to have full access to all of her information but may not want anyone affiliated with her employee to have any direct access to her physical or mental condition);

sending, to one or more resources of the plurality of resources, information indicating the request and the plurality of credentials (paragraph 0115, discussing that when the user's portable device is near a system access point or other receiver device, the user's portable device will randomly select one of the digital aliases from the user's alias set and transmit that digital alias to the access point to be delivered to the system processor; paragraph 0117, discussing transmitting that alias to the system computer via access points or other wireless receiver devices; paragraph 0119, discussing transmission of user alias and comparison to the supplemented list maintained by the system computer for identifying the correlated user [i.e., This suggests sending information indicating the request and the plurality of credentials]; paragraph 0632, discussing that other types of user preferences may be selectable or adjustable by each system user. For instance, a user may have privacy preferences related to which other system users have any access to user location, condition, circumstances and schedule information. For example, Barb Blue may want her family to have full access to all of her information but may not want anyone affiliated with her employee to have any direct access to her physical or mental condition; paragraphs 0116, 0632, 0633);

receiving, in exchange for the plurality of credentials and from the one or more resources: participant preference information corresponding to the plurality of user accounts (paragraph 0194, discussing that one important type of raw user input data includes user preferences; paragraph 0306, discussing that optimization algorithms consider many different factors when identifying optimal time slots for specific activities. For instance a user's strong preference may be to not have a second hour long meeting immediately follow a first hour long meeting; paragraph 0338, discussing that once a user specifies an activity, system control passes to block 1228 where a processor applies the optimization algorithms to the specified activity to identify a set of optimal time slots for accommodating the activity…In cases where an activity involves the scheduling user plus at least one other invitee or participant, the algorithms will account for factors (e.g., preferences, habits, tendencies, aspirations, etc.) for each of the invitees or participants [i.e. the preferences for each of the invitees is considered to be the participant preference information corresponding to the plurality of users]; paragraph 0409, discussing that in other cases where a schedule change will affect other user schedules, the system may account to at least some degree for optimization for all users affected by a schedule change when considering which changes to suggest. For instance, if a meeting scheduled to occur a next morning where six users are to attend the meeting is to be rescheduled, in addition to identifying a commonly available time slot for all six users for rescheduling, a system processor may take into account preferences and other factors related to each of the six invitees in order to assess optimal scheduling changes; paragraph 0436, discussing that the system will take into account other invitee scheduling preferences; paragraph 0229), wherein the participant preference information indicates, for each user account, a type of event and a preferred time for the type of event (paragraph 0213, discussing that FIG. 7 shows a screenshot 700 of the interface when the Period Preferences tab is selected. Screenshot 700 includes a list of time descriptors and a preference schedule. Here, a user can associate different time descriptors with different periods on the preference schedule to specify user preferences for activities during specific weekly recurring time blocks. To this end, the exemplary time descriptors include a "Free" descriptor associated with free or unscheduled time for a user, a "Personal-Focus" descriptor indicating that the user prefers that associated time slots be reserved if possible for personal focused activities, an "exercise" descriptor indicating that the user prefers that associated time slots be reserved for exercise activities, a "Meetings" descriptor indicating that the user prefers that associated time slots be reserved for meetings, and a "Family" descriptor indicating that the user prefers that associated time slots be reserved for family activities; FIG. 7, illustrating the participant’s preferred time for different types of events; paragraph 0265, discussing that a detected preference is similar to a user specified preference except that, instead of a user specifying the preference, the system automatically identifies the preference based on user activities. For instance, if a user routinely schedules exercise activities every Tuesday and Thursday afternoon and either Saturday or Sunday morning, algorithms 520 may automatically determine that the user has a preference to exercise three times a week, once each on Tuesday and Thursday afternoons and once on either Saturday or Sunday; paragraph 0409, discussing that the system may account to at least some degree for optimization for all users affected by a schedule change when considering which changes to automatically make or suggest. For instance, if a meeting scheduled to occur a next morning where six users are to attend the meeting is to be rescheduled, in addition to identifying a commonly available time slot for all six users for rescheduling, a system processor may take into account preferences and other factors related to each of the six invitees in order to assess optimal scheduling changes; paragraph 0195, discussing a user's preference to have in person meetings with her manager every other Tuesday morning; paragraphs 0632, 0633 0375); and

scheduling information corresponding to the plurality of user accounts, wherein the scheduling information indicates availability for each user account of the plurality of user accounts (paragraph 0047, discussing that methods and systems in accordance with the disclosure can also specify a user schedule; paragraph 0193, discussing that user interfaces 300 are for receiving data and information deliberately input by a user via any type of interface input device. Here, deliberate means that the user intentionally performs some activity to enter data or information into the system…The exemplary intentional user input data and information may include any type of raw data that a user can enter via any type of input device where the data can be used either as a direct optimization factor or to drive system algorithms that generate calculated data or diagnosis; paragraph 0213, discussing that exemplary time descriptors include a "Free" descriptor associated with free or unscheduled time for a user; paragraph 0223, discussing that the system will identify times on a user's schedule that are free and will suggest list entries that are optimal given optimization factors [i.e. the times on a user's schedule that are free are considered to be the scheduling information indicating availability for each participant]; paragraph 0246, discussing that in addition to being used to enter raw data into the user database, interfaces 300 are usable to access scheduling software enabling a user to schedule meetings, activities and other events at specific times where the user schedule is stored in the user database 510a or is otherwise accessible by at least a subset of the system algorithms 520, 522, 524; paragraph 0248, discussing that where a first user is attempting to schedule a meeting with second, third and fourth other users and the first user identifies the other three users, the system may automatically attempt to identify next times when all four attendees will be available; paragraph 0465, discussing that meetings with Patti Purple and Ralph Red may only be suggested as activity options if each of those people are available on their schedules; paragraphs 0302, 0436, 0553);

generating, based on the participant preference information and the scheduling information, a recommendation for a time to schedule the event (paragraph 0248, discussing that the software may query the user about meeting invitees when a meeting is to be set up and the system may then search for optimal times for a meeting based on the invitee list. For instance, where a first user is attempting to schedule a meeting with second, third and fourth other users and the first user identifies the other three users, the system may automatically attempt to identify next times when all four attendees will be available as a baseline for filtering out a small set of time slots that best work for meetings. Other first user preferences may be applied to the small set of first filter time slot results to rank those slots based on optimality. A subset or all of the ranked time slot options may be presented to the user for scheduling purposes; paragraph 0409, discussing that the system may account to at least some degree for optimization for all users affected by a schedule change when considering which changes to automatically make or suggest. For instance, if a meeting scheduled to occur a next morning where six users are to attend the meeting is to be rescheduled, in addition to identifying a commonly available time slot for all six users for rescheduling, a system processor may take into account preferences and other factors related to each of the six invitees in order to assess optimal scheduling changes [i.e.,  determining an optimal time to schedule a meeting based on the availability and preferences of the six users is considered to be generating, based on the participant preference information and the scheduling information, a recommendation for a time to schedule the event]; paragraph 0436, discussing that when a meeting is scheduled or rescheduled for Barb Blue and other system users, one factor in determining when to schedule or reschedule the meeting may include, at a minimum, when other meeting invitees are available to participate in the meeting. In more complex cases a system processor will take into account other invitee scheduling preferences, other invitee anticipated conditions, other invitee anticipated roles in the meeting, etc., when determining when to best schedule or reschedule a meeting; paragraph 0247); and 

sending, to the user device, instructions to cause output of information indicating the recommendation (paragraph 0207, discussing that a user may specify that she wants to have a meeting with another person within two weeks. Here, the system may initially apply optimization algorithms to the next two weeks and do at least one of two things. First, if only one or a small set of schedule options meet the optimization factor requirements, the system may present those options to the user for selection; paragraph 0248, discussing that the software may query the user about meeting invitees when a meeting is to be set up and the system may then search for optimal times for a meeting based on the invitee list. For instance, where a first user is attempting to schedule a meeting with second, third and fourth other users and the first user identifies the other three users, the system may automatically attempt to identify next times when all four attendees will be available as a baseline for filtering out a small set of time slots that best work for meetings. Other first user preferences may be applied to the small set of first filter time slot results to rank those slots based on optimality. A subset or all of the ranked time slot options may be presented to the user for scheduling purposes [i.e., presenting the set of time slots that best work for meetings to the user suggests sending instructions to cause output of information indicating the recommendation]; paragraph 0285, discussing that a system processor running the scheduling software application applies scheduling rules to the activity characteristics as well as the optimal conditions of all of the invited users to identify optimal time slots to suggest for the meeting. Identified time slots are presented to Barb and the user makes a selection which is stored. Presenting time slots to a user may include simply presenting all time slots that meet optimality requirements in the same fashion without distinguishing any of those slots from any other optimized slots. In other cases identified slots may be ranked so that a most optimum slot or subset of slots (e.g., 3) are presented in one way and others are presented in a second visually distinguished way so that a user can see various options and which are most optimal from Barb's perspective as reflected in the Barb's optimization algorithms; paragraph 0409, discussing that the system may account to at least some degree for optimization for all users affected by a schedule change when considering which changes to automatically make or suggest. For instance, if a meeting scheduled to occur a next morning where six users are to attend the meeting is to be rescheduled, in addition to identifying a commonly available time slot for all six users for rescheduling, a system processor may take into account preferences and other factors related to each of the six invitees in order to assess optimal scheduling changes; paragraphs 0286, 0479).

Rodden does not explicitly teach wherein the type of event indicates a second plurality of participants associated with one or more previous events of the type of event. Johnson in the analogous art of scheduling systems teaches: 
wherein the type of event indicates a second plurality of participants (paragraph 0040, discussing a computer-implemented calendar system for managing calendars in a manner that achieves some target objective; paragraph 0118, discussing that an organization can apply a weighting function that weights a participant's free-time blocks for an event depending on whether the participant is invited to the event as a required or optional attendee. The weighting function in this case can operate to favor the contribution of participants who are required, as opposed to participants who are designated as optional [i.e., designating a second group pf participants associated with the event as optional participants is considered to be indicating a second plurality of participants associated with the type of event]; paragraph 0124, discussing that any rule can depend on participant attendance-requirement characteristics, such as an indication (per-participant) of whether a participant is invited to an event as an optional or required attendee; paragraph 0174, discussing that for example, assume that the administrative-user specifies that it is permitted to drop a certain class of attendees from events, even though these attendees were originally invited to some of the events; paragraph 0175).


Rodden is directed towards a system and method for identifying and suggesting optimal scheduling options. Johnson is directed towards a technique that allows end-users to schedule meetings. Therefore they are deemed to be analogous as they both are directed towards scheduling methods and systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rodden with Johnson because the references are analogous art because they are both directed to solutions for meeting scheduling, which falls within applicant’s field of endeavor (system for generating schedule recommendations), and because modifying Rodden to include Johnson’s feature for indicating a second plurality of participants, in the manner claimed, would serve the motivation of allowing end-users to quickly and efficiently achieve organization-wide calendar-related objectives by allowing the end-users to achieve the objectives in the normal course of scheduling meetings, without the need for complex and extensive computer-implemented negotiation among the end-users (Johnson at paragraph 0004), or in the pursuit of identifying participants invited to the event as a required or optional attendee, thereby operating to favor the contribution of participants who are required, as opposed to participants who are designated as optional (paragraph 0115); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Rodden-Johnson combination teaches wherein the type of event indicates a second plurality of participants, it does not explicitly teach that the participants are associated with one or more previous events of the type of event. However, Norton in the analogous art of scheduling systems teaches this concept. Norton teaches:

a second plurality of participants associated with one or more previous events of the type of event (paragraph 0008, discussing methods, systems, and computer program products for determining suggested meeting locations based on previously booked calendar events; paragraph 0009, discussing that past performance is an extraordinarily good indicator of future behavior. Certain conference rooms are often preferred by particular people for a variety of tangible and intangible factors…; paragraph 0108, discussing that the redundancy scorer 322 may be able to analyze historical data of previously scheduled meetings and determine the objective of the current meeting by finding similar meetings in the historical data, and/or access calendar data to identify future events on the calendar for which objectives are known and determine the objective of the instant meeting based on the future events. For example, the calendar data may include that a new product is launching in a week and the meeting includes attendees from the product development team, therefore the redundancy scorer 322 may identify the objective as a meeting related to the product launch; paragraph 0188, discussing that if a majority of the participants have responded "no" to an event, it is considered easier to overwrite than an event to which a majority of the participants have responded "yes." In some embodiments, the historical behavior and response status for an attendee is taken into account…; paragraph 0190, discussing that in some embodiments, the participant reschedule factor corresponds in part to an importance metric for a respective participant. In some embodiments, the importance metric is based on the respective participant's seniority, rank, and/or specified importance. In some embodiments, calculating a participant reschedule factor includes taking into account whether the participant historically attends calendar events similar to the requested calendar event [i.e., participants that historically attend calendar events similar to the requested calendar event suggests a second plurality of participants associated with one or more previous events of the type of event]).

The Rodden-Johnson combination is directed towards scheduling systems. Norton is directed towards a system and method for scheduling calendar events. Therefore they are deemed to be analogous as they both are directed towards scheduling methods and systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Rodden-Johnson combination with Norton because the references are analogous art because they are both directed to solutions for meeting scheduling, which falls within applicant’s field of endeavor (system for generating schedule recommendations), and because modifying the Rodden-Johnson combination to include Norton’s feature for indicating a second plurality of participants associated with one or more previous events of the type of event, in the manner claimed, would serve the motivation of determining which meeting is more important or easier to re-schedule (Norton at paragraph 0189); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Rodden-Johnson-Norton combination teaches the method of claim 1. Rodden further teaches weighting, for each user account of the plurality of user accounts, participant preference information of the plurality of user accounts (paragraph 0195, discussing that user preferences operate as weighting optimization factors in system algorithms so that system outputs are generally in line with a user's preferences; paragraph 0219, discussing that the people ranking on scales 806 affects how much a ranked person's optimization is considered when optimizing for the user that make the ranking selection. For instance, if a first user ranks Will White high on the scale 806, the first user's optimization algorithms would optimize for Will White as well as the first user when generating prescriptive outputs for the first user; paragraph 0220, discussing that the people ranking on scale 806 may affect meeting suggestions, etc. For instance, again, where Will White is ranked high on the scale 806, the system may be more prone to suggest meetings with Will White when the first user has free time; paragraph 0245, discussing that other factors may drive other rules for resolving disparate or conflicting user preferences. The important thing here is that the system servers or computers be programmed with some type of preference conflicting rule set driven by suitable and well defined factors (e.g., time, current or anticipated user activities, employee organization charts (e.g., a first user to which a second user reports may have her preferences trump those of the second user), etc.), or combinations of factors [i.e., giving more importance to the preferences of a first user and giving less importance to the preferences of a second user suggests weighting for each user account of the plurality of user accounts, participant preference information of the plurality of user accounts]; paragraph 0247, discussing that regarding the user's role, the system may present options like (1) leader; (2) key participant; and (3) informational participant only. Based on the user's activity role, the system may automatically select only options that are optimal during the time range given the user's role…For instance, in a simple case where a user prefers not to have more than one meeting a day where the user is in a leadership role and also does not like to participate in leadership roles prior to noon, the system may only suggest two open time slots that are consistent with these two user preferences and only those two time slots would be suggested; paragraph 0244, discussing that when a system allows users to specify preferences, there may be conflicts between the preferences expressed by first and second different users; paragraph 0063, discussing that a user's role and conditions are used to identify suitable scheduling time slots for an activity; paragraphs 0196, 0221, 0223, 0257).

While the Rodden-Johnson combination teaches weighting for each user account of the plurality of user accounts, participant preference information of the plurality of user accounts, it does not explicitly teach wherein the generating the recommendation comprises generating the recommendation by weighting, based on a level of necessity, for each user account of the plurality of user accounts, participant preference information of the plurality of user accounts. However, Norton in the analogous art of scheduling systems teaches this concept. Norton teaches:

wherein the generating the recommendation comprises generating the recommendation by weighting, based on a level of necessity, for each user account of the plurality of user accounts, participant preference information of the plurality of user accounts (paragraph 0030, discussing methods and systems for scheduling a calendar event; paragraph 0149, discussing that one or more databases in a calendaring system are searched to obtain a set of candidate calendar events that meet at least a subset of the plurality of constraints. In some embodiments, at least some of the set of candidate calendar events also meet at least a subset of the one or more obtained preferences; paragraph 0150, discussing that the set of candidate calendar events is ranked. In some embodiments, the ranking is based on the plurality of constraints and the one or more preferences. In some embodiments, when the request is a request to reschedule a calendar event, the set of candidate calendar events are ranked in part based on similarity between a respective candidate calendar event and the existing calendar event which has been requested to be rescheduled. In embodiments where an importance value is inferred for a respective constraint or preference, the ranking is based in part on the inferred importance value. In some embodiments, ranking includes preferentially ranking the set of candidate calendar events according to one or more preferences of an important participant. An important participant may be the meeting requestor, a required attendee, an attendee specified as important, an attendee with high seniority (e.g., at or above a predefined threshold), an attendee with high rank (e.g., at or above a predefined threshold), or the like; paragraph 0154, discussing that it should be noted that in many instances a plurality of participants are included in the calendar event. In some embodiments, when a requested calendar event has a plurality of participants, the method includes obtaining information identifying one or more preferences for at least two participants of the plurality of participants, and ranking the set of candidate calendar events based on the plurality of constraints and the one or more preferences for the at least two participants of the plurality of participants…In other instances, some participants' preferences are weighted more heavily than others [i.e., ranking the set of candidate calendar events based on the weighting of the participants' preferences suggests generating the recommendation by weighting participant preference information of the plurality of user accounts]. For example, the preferences of an important participant may be given more weight than the other participants' preferences [i.e., giving more weight to the preferences of an important participant and giving less weight to the preferences of other participants is considered to be weighting, based on a level of necessity, for each user account of the plurality of user accounts, participant preference information of the plurality of user accounts]; paragraphs 0159, 0190).

The Rodden-Johnson combination is directed towards scheduling systems. Norton is directed towards a system and method for scheduling calendar events. Therefore they are deemed to be analogous as they both are directed towards scheduling methods and systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Rodden-Johnson combination with Norton because the references are analogous art because they are both directed to solutions for meeting scheduling, which falls within applicant’s field of endeavor (system for generating schedule recommendations), and because modifying the Rodden-Johnson combination to include Norton’s feature for generating the recommendation by weighting, based on a level of necessity, for each user account of the plurality of user accounts, participant preference information of the plurality of user accounts, in the manner claimed, would serve the motivation of weighting some participants' preferences more heavily than others, thereby facilitating ranking of the candidate calendar events based on the one or more preferences for the at least two participants of the plurality of participants (Norton at paragraph 0154); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, the Rodden-Johnson-Norton combination teaches the method of claim 1. Rodden further teaches further comprising: sending, to the user device, instructions to cause output of information indicating a recommendation and one or more selection options associated with the recommendation, wherein the one or more selection options comprise one or more of: an option to accept the recommendation; an option to decline the recommendation; or an option to receive details of the recommendation (paragraph 0038, discussing that the method may further include suggesting the schedule change to the first user and presenting an accept option to the first user to cause the schedule change to occur [i.e., an option to accept the recommendation], upon detecting selection of the accept option, rescheduling the at least one of the scheduled activities to a different time; paragraph 0207, discussing that a user may specify that she wants to have a meeting with another person within two weeks. Here, the system may initially apply optimization algorithms to the next two weeks and do at least one of two things. First, if only one or a small set of schedule options meet the optimization factor requirements, the system may present those options to the user for selection; paragraph 0248, discussing that the software may query the user about meeting invitees when a meeting is to be set up and the system may then search for optimal times for a meeting based on the invitee list. For instance, where a first user is attempting to schedule a meeting with second, third and fourth other users and the first user identifies the other three users, the system may automatically attempt to identify next times when all four attendees will be available as a baseline for filtering out a small set of time slots that best work for meetings. Other first user preferences may be applied to the small set of first filter time slot results to rank those slots based on optimality. A subset or all of the ranked time slot options may be presented to the user for scheduling purposes [i.e., presenting the set of time slots that best work for meetings to the user suggests sending, to the user device, instructions to cause output of information indicating a recommendation]; paragraph 0285, discussing that a system processor running the scheduling software application applies scheduling rules to the activity characteristics as well as the optimal conditions of all of the invited users to identify optimal time slots to suggest for the meeting. Identified time slots are presented to Barb and the user makes a selection which is stored. Presenting time slots to a user may include simply presenting all time slots that meet optimality requirements in the same fashion without distinguishing any of those slots from any other optimized slots. In other cases identified slots may be ranked so that a most optimum slot or subset of slots (e.g., 3) are presented in one way and others are presented in a second visually distinguished way so that a user can see various options and which are most optimal from Barb's perspective as reflected in the Barb's optimization algorithms; paragraph 0409, discussing that the system may account to at least some degree for optimization for all users affected by a schedule change when considering which changes to automatically make or suggest. For instance, if a meeting scheduled to occur a next morning where six users are to attend the meeting is to be rescheduled, in addition to identifying a commonly available time slot for all six users for rescheduling, a system processor may take into account preferences and other factors related to each of the six invitees in order to assess optimal scheduling changes; paragraphs 0045, 0414, 0588).

While Rodden teaches sending, to the user device, instructions to cause output of information indicating a recommendation, Rodden does not explicitly teach determining, based on a time indicated by the request and the scheduling information, that the time corresponds to a non-preferred time of a first user account of the plurality of user accounts; and that the recommendation is a recommendation to remove a participant associated with the first user account. However, Johnson in the analogous art of scheduling systems teaches these concepts. Johnson teaches:

determining, based on a time indicated by the request and the scheduling information, that the time corresponds to a non-preferred time of a first user account of the plurality of user accounts (paragraph 0058, discussing that the participant-related constraints describe a desired timeframe for an event to be scheduled; paragraph 0115, discussing that an organization can apply a weighting function that weights a participant's free-time blocks for an event depending on whether the participant is invited to the event as a required or optional attendee. The weighting function in this case can operate to favor the contribution of participants who are required, as opposed to participants who are designated as optional; paragraph 0174, discussing that a UI feature allows the administrative-user to optionally specify a permitted type of loss, if any. A permitted type of loss describes an aspect of the participant-related constraints and/or free-time-related constraints that the rescheduling component is permitted to ignore or relax in an effort to satisfy the logic of block 1912 of FIG. 19. For example, assume that the administrative-user specifies that it is permitted to drop a certain class of attendees from events, even though these attendees were originally invited to some of the events [i.e., in this instance, the preference of the optional attendees is ignored by dropping the attendee from the event in response to determining that the participant-related constraints are not satisfied – as set forth above, the participant-related constraints describe a desired timeframe for an event to be scheduled (see paragraph 0058)]. Then assume that, in an attempt to reschedule a particular event, the rescheduling component determines that it cannot find any time slot that satisfies all of the participant-related constraints associated with that event. The rescheduling component can address this situation by omitting one or more attendees from the invitation list…In the particular example of FIG. 23, the administrative-user specifies that it is permissible to drop participants of meetings labeled as "optional," if this proves to be necessary to satisfy the logic of block 1912 of FIG. 19; paragraph 0176, discussing that assume that a decision is made to drop an end-user from the invitation list of a particular event. In one example, the rescheduling component can implement a lossy rescheduling operation in this circumstance by: omitting consideration of the end-user's availability when finding a proposed time slot for the event; paragraph 0191, discussing that the candidate generation component can relax one or more aspects of the participant-related constraints. For example, again consider the scenario described above. Assume that the forward scheduling component cannot find any time slots which satisfy both the participant-related constraints and the free-time objective [i.e., determining that the time slot does not satisfy the participant-related constraints including the desired timeframe for an event to be scheduled of a participant suggests determining, based on a time indicated by the request and the scheduling information, that the time corresponds to a non-preferred time of a first user account of the plurality of user accounts]. Instead of relaxing the free-time objective, the candidate generation component can relax one or more aspects of the participant-related constraints. For example, assume the leader-user who sets up the meeting specifies that the meeting should preferably occur within a time span defined by a four-day period, beginning at some date in the future. The candidate generation component can progressively extend this time span on a day-by-day basis until it finds a set of candidate-compromise time slots to present to the participants for voting. Alternatively, or in addition, the candidate generation component can successively drop invitees from an invitation list until viable candidate-compromise time slots are found; paragraph 0240); and  

sending, to the user device, instructions to cause output of information indicating a recommendation to remove a participant associated with the first user account (paragraph 0075, discussing that user device also includes one or more output devices, such as, but not limited to: a display device, and so on; paragraph 0115, discussing that an organization can apply a weighting function that weights a participant's free-time blocks for an event depending on whether the participant is invited to the event as a required or optional attendee. The weighting function in this case can operate to favor the contribution of participants who are required, as opposed to participants who are designated as optional; paragraph 0174, discussing that a UI feature 2314 allows the administrative-user to optionally specify a permitted type (or types) of loss, if any. A permitted type of loss describes an aspect of the participant-related constraints and/or free-time-related constraints that the rescheduling component is permitted to ignore or relax in an effort to satisfy the logic of block 1912 of FIG. 19. For example, assume that the administrative-user specifies that it is permitted to drop a certain class of attendees from events, even though these attendees were originally invited to some of the events. Then assume that, in an attempt to reschedule a particular event, the rescheduling component determines that it cannot find any time slot that satisfies all of the participant-related constraints associated with that event. The rescheduling component can address this situation by omitting one or more attendees from the invitation list…In the particular example of FIG. 23, the administrative-user specifies that it is permissible to drop participants of meetings labeled as "optional" [i.e., dropping a participant labeled as an optional participant suggests removing a participant associated with the first user account], if this proves to be necessary to satisfy the logic of block 1912 of FIG. 19; paragraph 0224, discussing that a UI portion 3318 provides a list of principal obstacles to the rescheduling operation. For example, assume that the rescheduling operation identifies 50 events that could not be automatically rescheduled due to deadlock conditions. The rescheduling-report-generating component can form a histogram of participants in those 50 events. Participants having a high count in the histogram may correspond to individuals whose presence in events is causing deadlock conditions, e.g., due to the nature of constraints affecting those individuals' calendars and/or other factors. An administrative-user may respond to such a finding in different ways, such as by questioning whether it is necessary for those individuals to attend the events under consideration; paragraph 0244, describes sending one or more event-notification messages over the computer network; paragraph 0143).

Rodden is directed towards a system and method for identifying and suggesting optimal scheduling options. Johnson is directed towards a technique that allows end-users to scheduling meetings. Therefore they are deemed to be analogous as they both are directed towards scheduling methods and systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rodden with Johnson because the references are analogous art because they are both directed to solutions for meeting scheduling, which falls within applicant’s field of endeavor (system for generating schedule recommendations), and because modifying Rodden to include Johnson’s features for determining, based on a time indicated by the request and the scheduling information, that the time corresponds to a non-preferred time of a first user account of the plurality of user accounts, and sending, to the user device, instructions to cause output of information indicating a recommendation to remove a participant associated with the first user account, in the manner claimed, would serve the motivation of allowing end-users to quickly and efficiently achieve organization-wide calendar-related objectives by allowing the end-users to achieve the objectives in the normal course of scheduling meetings, without the need for complex and extensive computer-implemented negotiation among the end-users (Johnson at paragraph 0004), or in the pursuit of identifying participants invited to the event as a required or optional attendee, thereby operating to favor the contribution of participants who are required, as opposed to participants who are designated as optional (paragraph 0115); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 15 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 8 Rodden teaches a system comprising: one or more processors; and a memory storing computer-readable instructions (paragraph 0095: “the disclosed subject matter may be implemented as a system, method, apparatus, or article of manufacture using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof to control a computer or processor based device to implement aspects detailed herein. The term "article of manufacture" (or alternatively, "computer program product") as used herein is intended to encompass a computer program accessible from any computer-readable device, carrier, or media. For example, computer readable media can include but are not limited to magnetic storage devices (e.g., hard disk, floppy disk, magnetic strips…), optical disks (e.g., compact disk (CD), digital versatile disk (DVD)…), smart cards, and flash memory devices (e.g., card, stick). Additionally it should be appreciated that a carrier wave can be employed to carry computer-readable electronic data such as those used in transmitting and receiving electronic mail or in accessing a network such as the Internet or a local area network (LAN). Of course, those skilled in the art will recognize many modifications may be made to this configuration without departing from the scope or spirit of the claimed subject matter”; paragraphs 0091, 0093); and as per claim 15 Rodden teaches a non-transitory machine-readable medium storing instructions (paragraph 0091, “the methods disclosed herein may be implemented in hardware, software, or both. If implemented in software, the functions may be stored or transmitted as one or more instructions or code on a computer-readable medium. Computer-readable media includes both computer storage media and communication media including any medium that facilitates transfer of a computer program from one place to another.”).

Claims 9 and 21 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claims 12 and 18 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.

As per claim 23, the Rodden-Johnson-Norton combination teaches the method of claim 1. Rodden further teaches wherein the information indicating the recommendation comprises one or more of: a reason why the time is recommended; a recommendation to remove one or more participants from the first plurality of participants; a subset of the participant preference information not satisfied by the recommendation; or a subset of the scheduling information comprising unavailability of one or more of the first plurality of participants (paragraph 0285, discussing that identified slots may be ranked so that a most optimum slot or subset of slots (e.g., 3) are presented in one way and others are presented in a second visually distinguished way so that a user can see various options and which are most optimal from Barb's perspective as reflected in the Barb's optimization algorithms; paragraph 0248, discussing that a subset or all of the ranked time slot options may be presented to the user for scheduling purposes; paragraph 0436, discussing that when a meeting is scheduled or rescheduled for Barb Blue and other system users, one factor in determining when to schedule or reschedule the meeting may include, at a minimum, when other meeting invitees are available to participate in the meeting. In more complex cases a system processor will take into account other invitee scheduling preferences, other invitee anticipated conditions, other invitee anticipated roles in the meeting, etc., when determining when to best schedule or reschedule a meeting; paragraph 0619, discussing that the other current unavailable attendees may be listed with other non-real time contact options like text, e-mail or other options for selection by Barb [i.e., a list of unavailable attendees suggests a subset of the scheduling information comprising unavailability of one or more of the first plurality of participants]; paragraph 0409).

Examiner notes that Johnson, in addition to Rodden as cited above, also teaches:  wherein the information indicating the recommendation comprises one or more of: a reason why the time is recommended; a recommendation to remove one or more participants from the first plurality of participants; a subset of the participant preference information not satisfied by the recommendation; or a subset of the scheduling information comprising unavailability of one or more of the first plurality of participants (paragraph 0174, discussing that the administrative-user specifies that it is permitted to drop a certain class of attendees from events, even though these attendees were originally invited to some of the events. Then assume that, in an attempt to reschedule a particular event, the rescheduling component determines that it cannot find any time slot that satisfies all of the participant-related constraints associated with that event. The rescheduling component can address this situation by omitting one or more attendees from the invitation list…In the particular example of FIG. 23, the administrative-user specifies that it is permissible to drop participants of meetings labeled as "optional"…; paragraph 0224, discussing that a UI portion 3318 provides a list of principal obstacles to the rescheduling operation. For example, assume that the rescheduling operation identifies 50 events that could not be automatically rescheduled due to deadlock conditions. The rescheduling-report-generating component can form a histogram of participants in those 50 events. Participants having a high count in the histogram may correspond to individuals whose presence in events is causing deadlock conditions, e.g., due to the nature of constraints affecting those individuals' calendars and/or other factors. An administrative-user may respond to such a finding in different ways, such as by questioning whether it is necessary for those individuals to attend the events under consideration).

As per claim 24, the Rodden-Johnson-Norton combination teaches the method of claim 1, Rodden further teaches further comprising sending, by the server and to the one or more resources, instructions causing the one or more resources to update one or more of the participant preference information or the scheduling information based on the information indicating the recommendation (paragraph 0179, discussing control signals to change user preferences; paragraph 0185, discussing that the sixth primary control signal type includes signals that are used to modify a user's preferences [i.e., modifying a user’s preferences corresponds to updating one or more of the participant preference information]. For instance, if the system recognizes that a user routinely works out every Tuesday and Thursday evening, the system may automatically generate data specifying a preference for Tuesday and Thursday evening workouts. As another instance, if the system recognizes that a user is routinely unable to focus in morning meetings after the user stays up past midnight during prior evenings, the system may automatically generate data specifying a preference for the user to either go to bed prior to midnight or to avoid morning meetings when the user is up past midnight; paragraph 0275, discussing that the schedule events are also used to identify user habits and tendencies which are then stored in the user's database as updated user habits and tendencies and may also be used to modify at least some optimization algorithms; paragraph 0286).

As per claim 25, the Rodden-Johnson-Norton combination teaches the method of claim 1, Rodden further teaches further comprising: receiving, based on the information indicating the recommendation, information indicating a change in one or more of the participant preference information or the scheduling information (paragraph 0174, discussing that the query to seek authorization function, enables the system to seek user authorization to  change a user's schedule or to modify optimization algorithms in some way that the system perceives as optimal. For instance, the system may identify that rescheduling a morning meeting during an afternoon time slot would be optimal given a complete set of optimization factors and may seek authorization to change the user's meeting schedule to optimize accordingly. As another instance, the system may detect that a user's level of focus or flow is routinely high during morning meetings after the user exercises the prior evening and may seek authorization from the user to prioritize exercise any evening prior to early important meetings which would result in optimization algorithm changes; paragraph 0185, discussing that the sixth primary control signal type includes signals that are used to modify a user's preferences. For instance, if the system recognizes that a user routinely works out every Tuesday and Thursday evening, the system may automatically generate data specifying a preference for Tuesday and Thursday evening workouts. As another instance, if the system recognizes that a user is routinely unable to focus in morning meetings after the user stays up past midnight during prior evenings, the system may automatically generate data specifying a preference for the user to either go to bed prior to midnight or to avoid morning meetings when the user is up past midnight); and 

causing the one or more resources to update one or more of the participant preference information or the scheduling information based on the information indicating the change (paragraph 0105, discussing that optimization algorithms will be modified based user preferences and aspirations, habits,…, activities and circumstances and other factors; paragraph 0179, discussing control signals to change user preferences; paragraph 0185, discussing that the sixth primary control signal type includes signals that are used to modify a user's preferences [i.e., modifying a user’s preferences corresponds to updating one or more of the participant preference information]. For instance, if the system recognizes that a user routinely works out every Tuesday and Thursday evening, the system may automatically generate data specifying a preference for Tuesday and Thursday evening workouts. As another instance, if the system recognizes that a user is routinely unable to focus in morning meetings after the user stays up past midnight during prior evenings, the system may automatically generate data specifying a preference for the user to either go to bed prior to midnight or to avoid morning meetings when the user is up past midnight; paragraph 0275, discussing that the schedule events are also used to identify user habits and tendencies which are then stored in the user's database as updated user habits and tendencies and may also be used to modify at least some optimization algorithms; paragraph 0286, discussing that a second important aspect of at least some embodiments of the smart scheduling concept is that the optimization algorithms are modified or changed automatically or suggestions for how to change those algorithms are presented to a system user automatically when a user persistently makes the same scheduling choices given similar circumstances. To this end, it has been recognized that scheduling options presented to a user can, over time, align better and better with user preferences as reflected in user scheduling decisions. For instance, where a user persistently avoids selecting identified Monday morning time slots for meetings or persistently avoids scheduling exercise periods during Friday afternoon time slots, the system may automatically stop offering those slots to the user when similar circumstances exist in the future…).

As per claim 26, the Rodden-Johnson-Norton combination teaches the method of claim 1, Rodden further teaches further comprising: receiving, based on a selection of an option associated with information indicating the recommendation, information indicating a change in one or more of the participant preference information or the scheduling information (paragraph 0285, discussing that identified slots may be ranked so that a most optimum slot or subset of slots (e.g., 3) are presented in one way and others are presented in a second visually distinguished way so that a user can see various options and which are most optimal from Barb's perspective as reflected in the Barb's optimization algorithms; paragraph 0287, discussing that after Barb Blue's time slot selection has been stored, system control may pass to block 1214 where the system examines the selected time slot and prior time slot selections by Barb made in similar circumstances in an attempt to identify any persistent selection pattern. Here, some threshold level of persistence would have to occur prior to pattern recognition; paragraph 0288, discussing that once a persistent selection pattern is recognized, control passes to block 1216 where a system processor may change the optimization algorithms to reflect the persistent pattern. In some cases the algorithm changes may result in rules that simply preclude options to present some time slots for some activity types while in other cases algorithm changes may simply reweight optimization factors so some slots previously identified as options may only be presented as secondary options if a user rejects all options in a primary time slot set; paragraph 0436, discussing that when a meeting is scheduled or rescheduled for Barb Blue and other system users, one factor in determining when to schedule or reschedule the meeting may include, at a minimum, when other meeting invitees are available to participate in the meeting. In more complex cases a system processor will take into account other invitee scheduling preferences, other invitee anticipated conditions, other invitee anticipated roles in the meeting, etc., when determining when to best schedule or reschedule a meeting; paragraph 0292, discussing that the specifying user selects an optimal time slot for the activity and the user's schedule is updated to reflect that the activity has been scheduled for the selected time slot; paragraphs 0289, 0290).

27.	Claims 4, 7, 11, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodden in view of Johnson, in view of Norton, in further view of Adamson et al., Pub. No.: US 2019/0333025 A1, [hereinafter Adamson].

As per claim 4, the Rodden-Johnson-Norton combination teaches the method of claim 1. Rodden further teaches wherein the receiving scheduling information corresponding to the plurality of user accounts comprises receiving scheduling information from the two or more resources (paragraph 0047, discussing that methods and systems in accordance with the disclosure can also specify a user schedule; paragraph 0189, discussing that FIG. 5 shows system components including user interfaces, sensors, user databases and working memories 510a through 510n [i.e., two or more resources], other data sources and environment controls. The user interfaces, sensors and other data sources provide various types of raw data and information to the user memories that store received data and use the data for various purposes; paragraph 0191, discussing that each user memory may communicate with other user memories so that the system optimizes for all system users. For instance, in most cases when it comes to scheduling among various users, optimal time slots for scheduling will depend on current schedules, preferences, locations and other factors of all users that are invited to a meeting or other activity to be scheduled; paragraph 0193, discussing that user interfaces are for receiving data and information deliberately input by a user via any type of interface input device. Here, deliberate means that the user intentionally performs some activity to enter data or information into the system…The exemplary intentional user input data and information may include any type of raw data that a user can enter via any type of input device where the data can be used either as a direct optimization factor or to drive system algorithms that generate calculated data or diagnosis; paragraph 0213, discussing that exemplary time descriptors include a "Free" descriptor 706 associated with free or unscheduled time for a user; paragraph 0246, discussing that in addition to being used to enter raw data into the user database, interfaces 300 are usable to access scheduling software enabling a user to schedule meetings, activities and other events at specific times where the user schedule is stored in the user database 510a or is otherwise accessible by at least a subset of the system algorithms 520, 522, 524; paragraph 0258, discussing that the raw data received from the user interface(s), scheduling software, sensors and other sources is all maintained and updated, in most cases, on a real time basis or, at least, as needed by the system algorithms; FIG. 5, illustrating user databases and working memories 510b through 510n [i.e., as set forth above, the user schedules are stored in the user databases – see paragraph 0246]; paragraph 0400, discussing that the system may automatically determine that the user's condition on Tuesday morning will adversely affect her ability to participate in the meeting and may automatically examine her schedule and other meeting invitee schedules to identify a more optimal time slot on Tuesday afternoon to accommodate the meeting; paragraph 0553, discussing that whenever a system user has a meeting scheduled with one or more other invitees, a system processor may check invitee schedules and determine if any of two or more invitees are available for a short time prior to or after the schedules meeting [i.e., scheduling information corresponding to the plurality of user accounts is received]; paragraphs 0069, 0203, 0215, 0290, 0379, 0466).

The Rodden-Johnson-Norton combination does not explicitly teach wherein the plurality of credentials correspond to, for at least one user account of the plurality of user accounts, two or more resources of the plurality of resources. However, Adamson in the analogous art of meeting scheduling systems teaches these concepts. Adamson teaches:

wherein the plurality of credentials correspond to, for at least one user account of the plurality of user accounts, two or more resources of the plurality of resources (paragraph 0001: “The present disclosure relates to automated scheduling systems; paragraph 0055. discussing that the user portal 108 and the admin portal 108 may in some cases be different due to the different access levels of the users 112. For instance, the users 112a and 112b may be granted a consumer access level allowing those users to modify bookings of different locations within the installation(s) they are associated within the data store 131, and the user 112n may be granted an administrator access level permitting the user 112n to configure an installation, view various analytics, etc.; paragraph 0057, discussing that in some implementations, the user portal application 108 and the admin portal application 108 variation are separate applications. The user and admin portal applications 108 may distributed applications, such as a web site accessible via a browser, application accessible via a browser, apps downloaded from an application marketplace, native applications, a combination of the foregoing, etc., all operable by the respective client devices 106. In some cases, the user portal 108 may be embodied by a software extension to an existing application, such as an e-mail or calendar application (e.g., Microsoft Outlook™); paragraph 0059, discussing that in some implementations, the user and/or admin portal 108, the management engine 130, and the scheduler 144 may require users 112 to be registered to access the functionality provided by them. For example, they may require a user to authenticate his/her identity (e.g., by confirming a valid electronic address). In some instances, these entities 108, 118, 124, and/or 130 may interact with a federated identity server to register/authenticate users. Once registered, these entities 108, 118, 124, and/or 130 may require a user seeking access to authenticate by inputting credentials in an associated user interface [i.e., This shows that the plurality of credentials correspond to, for at least one user account of the plurality of user accounts, two or more resources of the plurality of resources]; paragraph 0064).

The Rodden-Johnson-Norton combination is directed towards scheduling systems. Adamson is directed towards automated scheduling systems. Therefore they are deemed to be analogous as they both are directed towards scheduling methods and systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Rodden-Johnson-Norton combination with Adamson because the references are analogous art because they are both directed to solutions for meeting scheduling, which falls within applicant’s field of endeavor (system for generating schedule recommendations), and because modifying the Rodden-Johnson-Norton combination to include Adamson’s features for including a plurality of credentials corresponding to two or more resources of the plurality of resources, in the manner claimed, would serve the motivation of providing access to data to the other components invitees (Adamson at paragraph 0069), or in the pursuit of providing indications of redundant invitees and adapting the meeting composition based on the indications of redundant invitees (Adamson at paragraph 0022); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, the Rodden-Johnson-Norton combination teaches the method of claim 1. Rodden further teaches further comprising: determining, based on a time indicated by the request and the participant preference information, that a participant associated with a first user account of the plurality of user accounts is unavailable (paragraph 0213, discussing that FIG. 7 shows a screenshot 700 of the interface when the Period Preferences tab is selected. Screenshot 700 includes a list of time descriptors and a preference schedule. Here, a user can associate different time descriptors with different periods on the preference schedule to specify user preferences for activities during specific weekly recurring time blocks. To this end, the exemplary time descriptors include a "Free" descriptor associated with free or unscheduled time for a user, a "Personal-Focus" descriptor indicating that the user prefers that associated time slots be reserved if possible for personal focused activities, an "exercise" descriptor indicating that the user prefers that associated time slots be reserved for exercise activities, a "Meetings" descriptor indicating that the user prefers that associated time slots be reserved for meetings…; paragraph 0214, discussing that another restrictive descriptor may include "No Meetings" and be selectable to express a user preference that no meetings be scheduled for the user during an associated period [i.e., identifying that a participant is not available for meetings during an associated time period based on the specified preferences suggests determining, based on time indicated by the request and the participant preference information, that a first participant of the first plurality of participants is unavailable]. Here, if the no meetings restriction is the only descriptor associated with a time slot, the system would allow any non-meeting activity (e.g., family, exercise, rejuvenation, etc.) to be schedule for the user during the time slot; paragraph 0248, discussing that where a first user is attempting to schedule a meeting with second, third and fourth other users and the first user identifies the other three users, the system may automatically attempt to identify next times when all four attendees will be collocated in the same facility and available as a baseline for filtering out a small set of time slots that best work for meetings; paragraph 0431, discussing that three highly optimal rescheduling suggestions may be presented to a user every morning for a current day, for a next day, etc. Here, some reasoning (e.g., manager will be available tomorrow but not today, etc.) for the suggested rescheduling options may be presented along with each of the three options [i.e., determining that a manager will not be available for a meeting also suggests determining that a participant associated with a first user account of the plurality of user accounts is unavailable]; paragraph 0436, discussing that when a meeting is scheduled or rescheduled for Barb Blue and other system users, one factor in determining when to schedule or reschedule the meeting may include, at a minimum, when other meeting invitees are available to participate in the meeting. In more complex cases a system processor will take into account other invitee scheduling preferences, other invitee anticipated conditions, other invitee anticipated roles in the meeting, etc.; paragraph 0606, discussing that the system may automatically attempt to identify secondary activities that are related to temporally proximate primary activities. For instance, in one case, the system may automatically identify secondary activities that are related to a most recently completed meeting and/or related to a next scheduled meeting or other activity that the user is transitioning to and may provide those activities as options while in transit. Here, the system may only identify a set of possible secondary activities for the user. For instance, in a case where five other people are scheduled to attend Barb Blue's next scheduled meeting, it may be that only two of those five people are currently available (e.g., not busy) for a phone or video call at a current time. In this case, the system may only present options for contacting the two of five other people that are available during Barb's travel to a conference space reserved for the next meeting [i.e., determining that two of the five participants are available and determining that three of the five participants are unavailable suggests determining that a first participant of the first plurality of participants is unavailable]; paragraph 0619, discussing that the other current unavailable attendees may be listed with other non-real time contact options like text, e-mail or other options for selection by Barb; paragraphs 0031, 0223); and

a machine learning model (paragraph 0287, discussing that after Barb Blue's time slot selection has been stored, system control may pass to block 1214 where the system examines the selected time slot and prior time slot selections by Barb made in similar circumstances in an attempt to identify any persistent selection pattern. Here, some threshold level of persistence would have to occur prior to pattern recognition; paragraph 0403, discussing that any time a user accepts or rejects a schedule change suggestion, the system can learn from the user's choice and can modify optimization algorithms accordingly. For instance, if a user routinely accepts the same or similar types of suggestions, algorithms may be automatically modified so that those suggestions are rendered more optimal. Where a user routinely rejects similar suggestion types, algorithms may be modified so that those types of suggestions are rendered less optimal and therefore are issued less frequently or not at all; paragraph 0553, discussing that as with all system preferences, as a user accepts or declines pre and post-meeting sessions in different sets of circumstances, the system processor will learn the user's preferences and may either offer more pre and post-meeting sessions or less in an automated fashion; paragraph 0578, discussing correlated user responses; paragraph 0603, discussing that the view illustrated further includes a couple conclusions that a system processor generates based on application of artificial intelligence to the information presented at 2104 and perhaps other system information. The conclusions indicate that it would likely be optimal for Barb Blue to authorize a preference for fewer meetings on Mondays and a reduced schedule on Fridays; paragraph 0634, discussing that a user may have a preference as to how rapidly adaptable or learning optimization algorithms evolve or learn based on user activities within the system. For instance, the user may have a preference that the system automatically restrict activity schedule options based on prior scheduling choices only after the same choice is made repetitively over a sequence of 5 decisions instead of 3; paragraph 0611).

Rodden does not explicitly teach determining, based on employee information associated with the first user account and one or more second user accounts and a machine learning model, a similarity metric that compares the participant associated with first user account and a replacement participant associated with the one or more second user accounts; and sending, based on a determination that the similarity metric exceeds a threshold and for output at the user device, information indicating a recommendation to replace the participant with the replacement participant. However, Adamson in the analogous art of meeting scheduling systems teaches these concepts. Adamson teaches:

determining, based on employee information associated with the first user account and one or more second user accounts and a machine learning model, a similarity metric that compares the participant associated with first user account and a replacement participant associated with the one or more second user accounts (paragraph 0001: “The present disclosure relates to automated scheduling systems.”; paragraph 0035, discussing that a meeting entry may be rescored and/or attendee recommendations updated as the management engine receives input responsive to electronic meeting invitations being sent to the electronic addresses of a first set of attendees. For example, one or more attendees may, by providing input via an invitation acceptance interface, reject the invitation to the meeting, and the scheduling engine may generate and send an electronic notification to the electronic address of a meeting organizer notifying the organizer of the rejection and including content suggesting replacement attendees. The replacement attendees may, in some cases, have been user IDs excluded from the electronic meeting invitations as being redundant based on the meeting composition scores. In other cases, the analytics engine and/or the scheduling engine may analyze the organization data for one or more individuals with attributes (e.g., domain, department, seniority level, etc.) matching those of the individuals that declined the meeting, and may generate recommendations(s) based on the matches [i.e., determining, based on the organization data including employee attributes and a management engine, a similarity between the attributes of the individual that declined the meeting and a replacement attendee suggests determining, based on employee information associated with the first user account and one or more second user accounts and a machine learning model, a similarity metric that compares the participant associated with first user account and a replacement participant associated with the one or more second user accounts]; paragraph 0049, discussing that user's domain may evolve as additional data is aggregated about a user and/or the user's meeting patterns. For instance, a first user, Ron Ross, may attend meetings frequently with a second user, Brian Bond, as reflecting in the meeting data stored in the data store 131. As a result, even though these users may be on different teams, both their presence may not be required in a meeting with a certain objective (e.g., meeting about pricing). For instance, over time the management engine may learn, based on response data received from electronic addresses uniquely associated with Brian Bond, that Brian Bond did not need to attend certain meetings with a given objective (e.g., meetings about pricing), then the management engine may, in the same or substantially circumstances (e.g., meetings about cost), detect redundancy between Ron Ross and Brian Bond for a related meeting entry being created; paragraph 0092, discussing that the redundancy scorer may retrieve the rule from the data store. In some implementations, the rules may be entered by an administrator or user. In further implementations, the redundancy scorer may use decision-tree or other suitable machine learning algorithms to generate new rules and/or refine existing rules by adjusting parameters of those rules over time; paragraph 0106, discussing that the redundancy scorer may determine an objective of the meeting by analyzing the various departments of the attendees. For example, the attendees of a reoccurring meeting may all be from a human resources department, and the redundancy scorer may, over several iterations, learn using a neural network, decision tree, or other suitable machine learning algorithm, that meetings that 1) only include attendees from the human resources department…; paragraph 0128, discussing that the domain categorizer may refine the domain for one or more user IDs by processing user-related data using a machine -learning algorithm; paragraphs 0023, 0096); and 

sending, based on a determination that the similarity metric exceeds a threshold and for output at the user device, information indicating a recommendation to replace the participant with the replacement participant (paragraph 0035, discussing that a meeting entry may be rescored and/or attendee recommendations updated as the management engine receives input responsive to electronic meeting invitations being sent to the electronic addresses of a first set of attendees. For example, one or more attendees may, by providing input via an invitation acceptance interface, reject the invitation to the meeting, and the scheduling engine may generate and send an electronic notification to the electronic address of a meeting organizer notifying the organizer of the rejection and including content suggesting replacement attendees. The replacement attendees may, in some cases, have been user IDs excluded from the electronic meeting invitations as being redundant based on the meeting composition scores. In other cases, the analytics engine and/or the scheduling engine may analyze the organization data for one or more individuals with attributes (e.g., domain, department, seniority level, etc.) matching those of the individuals that declined the meeting, and may generate recommendations(s) based on the matches [i.e., sending an electronic notification to the meeting organizer suggesting replacement attendees based on matches between the employee attributes of the individual that declined the meeting and the employee attributes of the replacement attendee suggests sending, based on a determination that the similarity metric exceeds a threshold and for output at the user device, information indicating a recommendation to replace the participant with the replacement participant]; paragraph 0093, discussing that the redundancy scorer compares characteristic(s) of the attendee user IDs based on the parameter(s) of the rule. The comparison may include comparing domain categories of each user ID based on the domain parameter(s) of the rule. In some implementations, the redundancy scorer may compare one or more characteristic(s) of each user ID, and determine if a quantity of the same or similar characteristics exceeds a threshold parameter for that category; paragraph 0019).

The Rodden-Johnson-Norton combination is directed towards scheduling systems. Adamson is directed towards automated scheduling systems. Therefore they are deemed to be analogous as they both are directed towards scheduling methods and systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Rodden-Johnson-Norton combination with Adamson because the references are analogous art because they are both directed to solutions for meeting scheduling, which falls within applicant’s field of endeavor (system for generating schedule recommendations), and because modifying the Rodden-Johnson combination to include Adamson’s features for determining, based on employee information associated with the first user account and one or more second user accounts and a machine learning model, a similarity metric that compares the participant associated with first user account and a replacement participant associated with the one or more second user accounts; and sending, based on a determination that the similarity metric exceeds a threshold and for output at the user device, information indicating a recommendation to replace the participant with the replacement participant, in the manner claimed, would serve the motivation of notifying the organizer of an attendee’s unavailability and including content suggesting replacement attendees (Adamson at paragraph 0035), thereby allowing potential replacement attendees to take the unavailable attendee’s place on a meeting and avoiding meeting rescheduling; or in the pursuit of  provided indications of redundant invitees and adapt the meeting composition based on the indications of redundant invitees (Adamson at paragraph 0022); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11 and 17 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claims 14 and 20 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.

28.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rodden in view of Johnson, in view of Norton, in further view of Todasco, Pub. No.: US 2017/0126963 A1, [hereinafter Todasco].

As per claim 22, the Rodden-Johnson-Norton combination teaches the method of claim 1. Rodden further teaches further comprising updating a subset of the participant preference information, corresponding to a user account of the plurality of user accounts, based on participant preference information corresponding to a different user account sharing one or more attributes with the user account (paragraph 0179, discussing control signals to change user preferences; paragraph 0185, discussing that the sixth primary control signal type includes signals that are used to modify a user's preferences [i.e., modifying a user’s preferences corresponds to updating a subset of the participant preference information]. For instance, if the system recognizes that a user routinely works out every Tuesday and Thursday evening, the system may automatically generate data specifying a preference for Tuesday and Thursday evening workouts. As another instance, if the system recognizes that a user is routinely unable to focus in morning meetings after the user stays up past midnight during prior evenings, the system may automatically generate data specifying a preference for the user to either go to bed prior to midnight or to avoid morning meetings when the user is up past midnight; paragraph 0275, 0286), but it does not explicitly teach that the participant preference information is updated based on participant preference information corresponding to a different user account sharing one or more attributes with the user account. However, Todasco in the analogous art of data analysis teaches this concept. Todasco teaches:

 updating a subset of the participant preference information, corresponding to a user account of the plurality of user accounts, based on participant preference information corresponding to a different user account sharing one or more attributes with the user account (paragraph 0049, discussing that a person's presentation preferences may be determined based on the person's age, gender, demography, interests, affiliation, and the like. The presentation preferences may be determined based on a person's usage history, such as browsing history, payment history, transaction history, travel history, and the like...In an embodiment, the presentation preferences may be determined by crowd sourcing, such as based on other users who are similar to the person in age, gender, demography, interest, and the like [i.e., the other users who are similar to the person in age, gender, demography, interest, and the like correspond to the different use account sharing one or more attributes with the user account]; paragraph 0053, discussing that popular trends may be used to update and refresh the presentation preference profile; paragraph 0064, discussing that if a person is not identified to have a presentation preference profile with the system, the system may determine the content of the presentation based on the estimated age and/or gender of the person).

The Rodden-Johnson-Norton combination is directed towards scheduling systems. Todasco is directed towards user analysis systems. Therefore they are deemed to be analogous as they both are directed towards data analysis methods and systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Rodden-Johnson-Norton combination with Adamson because the references are analogous art because they are both directed to solutions for data analysis, which falls within applicant’s field of endeavor (system for generating schedule recommendations), and because modifying the Rodden-Johnson-Norton combination to include Todasco’s feature for updating a subset of the participant preference information, corresponding to a user account of the plurality of user accounts, based on participant preference information corresponding to a different user account sharing one or more attributes with the user account, in the manner claimed, would serve the motivation of generating or selecting types of presentation that can effectively work for persons of similar age (i.e., attributes) (Todasco at paragraph 0064); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Harel et al., Pub. No.: US 2020/0186382 A1 – describes adjusting automation settings for many devices and systems based on explicitly provided or learned user preferences.
B.	Avalos Vega et al., Pub. No.: US 2018/0336533 A1 – describes a calendar server that learns and reflects changes in a user's preference or circumstances while reducing the amount of interaction required from the user.
C.	Gray, Pub. No.: US 2014/0229560 A1 – describes an appointment negotiation system and method.
D.	Chun, Andy, Hon Wai, and Rebecca YM Wong. "Optimizing agent-based meeting scheduling through preference estimation." Engineering Applications of Artificial Intelligence 16.7-8 (2003): 727-743 – describes meeting scheduling based on user preferences.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683